DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12 are pending where claims 1 and 9 have been amended.  Claims 9-11 are withdrawn from consideration and claims 1-8 and 12 remain for examination on the merits.
Status of Previous Rejections
The previous 35 USC § 112 rejections of the claims have been withdrawn in view of amendments to the claims.
The previous 35 USC § 103 rejections of the claims have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0013814 to Matsushima et al in view of JP 3021164 B2 to Owada et al (cited by applicant in IDS, an English language machine translation has been relied upon for examination purposes).
Regarding claims 1, Matsushima discloses a method of producing a cold rolled steel strip comprising: subjecting a steel strip that has been cold rolled and subsequently continuously annealed to pickling by continuously feeding the steel strip into a mixed acid solution containing nitric acid, (i.e. a first acid that is oxidizing) and hydrochloric acid or hydrofluoric acid (i.e. a second acid that is non-oxidizing) to immerse the steel strip; and subsequently subjecting the steel strip to repickling by continuously feeding the steel strip into an acid solution containing a third acid, which may be 
Matsushima does not disclose wherein concentration of the first acid in the mixed acid solution is lowered and concentration of the second acid in the mixed acid solution is raised as iron ion concentration in the mixed acid solution rises. However, it is considered implicitly disclosed that the concentration of nitric acid is decreased as the iron ion concentration rises since the continuous pickling process inevitably consumes nitric acid, and Matsushima further discloses that the acid concentration decreases with time and furthermore Matsushima discloses measuring the acid concentration over time and actively controlling the acid concentration by use of an automated neutralization titrator (Matsushima, para [0073]).
Owada discloses that when pickling a cold-rolled stainless steel, the problem of acid deterioration due to the dissolution of Fe in the mixed acid during operation which inhibits descaling may be addressed by controlling the non-oxidizing acid and oxidizing acid concentration to be at a minimum level which proportionally increases with increased Fe content dissolved in the acid solution according to the relationship formula 30 < X≤ 200Y –(40.0/55)⋅ Z≥6, where X is oxidizing acid concentration, Y is non-oxidizing acid concentration and Z is Fe concentration (Owada, para [0006-0009]).
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made to measure the Fe concentration over time and adjust the concentration of the non-oxidizing acid and oxidizing acid in the mixed acid solution of Matsushima by increasing the non-oxidizing acid solution according to the relationship formula 30 < X≤ 200Y –(40.0/55)⋅ Z≥6, where X is oxidizing acid concentration, Y is non-oxidizing acid concentration and Z is Fe concentration as suggested by Owada, the motivation for doing so being to maintain the non-oxidizing acid above a minimum level proportional to the Fe content dissolved in solution in order to provide effective descaling as the Fe 
Regarding claims 2-4 and 12, Matsushima discloses the oxidizing acid may be nitric acid and the non-oxidizing acid may be hydrochloric acid (Matsushima, abstract, figure 1, claims 1-8, para [0092-0115], Table 2).
Regarding claim 5, Matsushima discloses the mixed acid solution may contain 50-200 g/L hydrochloric acid and 1 g/L to 200 g/L hydrochloric acid (Matsushima, para [0056]), overlapping the instantly claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Matsushima including the instantly claimed because Matsushima discloses the same utility throughout the disclosed ranges.
Regarding claim 6, Matsushima discloses immersing the steel strip in water after the pickling and before the repickling (Matsushima, figure 1).
Regarding claim 7, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the 
Regarding claim 8, Matsushima discloses that the steel strip contains 0.5 to 3.0 mass % Si (Matsushima, claim 1).

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that “Matsushima and Owada, separately and collectively, do not disclose, teach, or otherwise suggest a method of producing a cold rolled steel strip comprising predetermining a number of levels of the Fe concentration and set concentrations for the first acid and the second acid for each level, and when the measured Fe concentration transitions to a next level, adjusting the concentrations of the first acid and the second acid as required by amended claim 1. Therefore, one of ordinary skill in the art would not have been motivated by the teachings of Matsushima and Owada to modify the adjustment of the concentrations of the first acid and the second acid only in a stepwise manner.”  This is not found persuasive because Matsushima discloses use of a neutralization titrator to actively control the acid concentration (Matsushima, para [0073]).  Titration conventionally occurs in a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN D WALCK/               Primary Examiner, Art Unit 1736